DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on February 14th, 2020. Claims 1-30 are currently pending and have been examined. The objections and rejections are as stated below. 

Claim Objections
Claims 2-10, 12-20, 22-24 and 26-30 are objected to because of the following informalities:  
In particular, the stated dependency of a claim and its further limitation must be separated by a comma. For purposes of compact prosecution, Examiner will interpret claim 2 (exemplary) to read as follows:
“2. The method of claim 1, wherein the social order further comprises primary customer information.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In particular, Claim 8 purports to depend on claim 8, however, the recited claim cannot depend on itself. The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because the limitation depends on itself (see MPEP 2106.03 and In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009)). Appropriate correction is required. For purposes of compact prosecution, Examiner will examine claim 8 to read as:     

 “8. The method of claim [[8]]1, wherein the at least one menu item order includes at least one pizza.” 

In particular, claim 11, recites the limitation “…configured to display on the display…” in lines (8-9). There is insufficient antecedent basis for these limitations in the claims. For purposes of compact prosecution, Examiner will interpret lines (8-9) of claim 11, to read as “…configured to display on the display screen…”. Claims 12-20 inherit the deficiencies noted in claim 11. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

In the instant case, claims 1-10 are directed to a process, claims 11-20 are directed to an apparatus, claims 21-24 are directed to a process and claims 25-30 are directed to an apparatus (see MPEP 2106.03). Independent claims 1/11 and 21/25 are parallel in nature, therefore, the analysis will use claim 1 (representative) and claim 21 (representative). 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “coordinating purchasing decisions to a pizza retailer based on social collaboration”. 
Specifically, claim 1 (representative) recites the steps of receiving, primary customer order information; and executing, a collaborative pizza ordering configured to display an order initiation window and collaborative order window associated with at least one menu item order, the order initiation window having a list of at least one contact, the collaborative order window having a response summary of the at least one contact, wherein the collaborative pizza ordering is configured to: receive, in the order initiation window, at least one contact selection input of the list of the at least one contact, the at least one contact 
Specifically, claim 21 (representative) recites the steps of receiving,  a social order, the social order defined by at least one secondary customer, the at least one secondary customer identified by a primary customer; communicate, the social order to the at least one secondary customer; receiving, at least one social response related to the social order from the at least one secondary customer, the at least one social response defined by natural language; for each secondary customer of the at least one secondary customer, identifying, at least one order preference based on the natural language of the at least one social response; determining, a proposed order corresponding to the at least one order preference; and communicating, the proposed order.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “coordinating purchasing decisions to a pizza retailer based on social collaboration”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract idea recited in the representative claim 1 is certain methods of organizing human 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1, 11, 21 and 25 include additional elements such as data processing hardware, an application, a display screen, a graphical user interface, a communication channel and memory hardware. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. For example, the specification describes the data processing hardware with continued reference to FIG. 1B, the ordering system 110 and/or order management engine 300 of the collaborative order environment 100 includes a processing system 140 with data processing hardware 142 and memory hardware 144. In some implementations, the data processing hardware 142 and/or the memory hardware 144 are in communication with a network 150 associated with a server 160 (¶0025). The application are types of software typically developed to streamline particular functionality and may be a web-based application 200, 200a (e.g., for the personal computer 112, 112a) or a mobile application 200, 200b (e.g., for the mobile device 112, 112b) (¶0002 and 0023), respectively. The display screen, FIG. 2 is an example of a collaborative pizza ordering application 200. The collaborative pizza ordering application 200 is configured to display a graphical user interface 210 on a display screen 116 (¶0026). The graphical user interface includes an order initiation window 220 where the primary customer 10 initiates the social order 120 and collaborative order window 230 configured to display social responses 22 related to the social order 120 (¶0026). The communication channel is short message service text (i.e. SMS text), email, instagram, snapchat, facebook messenger, memory hardware, with continued reference to FIG. 1B, the ordering system 110 and/or order management engine 300 of the collaborative order environment 100 includes a  processing system 140 with data processing hardware 142 and memory hardware 144. In some implementations, the data processing hardware 142 and/or the memory hardware 144 are in communication with a network 150 associated with a server 160 (¶0025). These descriptions of data processing hardware, an application, a display screen, a graphical user interface, a communication channel and memory hardware demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, 11, 21 and 25 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely computerizes “coordinating purchasing decisions to a pizza retailer based on social collaboration” (claims 1, 11, 21 and 25) (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 
Dependent claims 2-8, 10, 12-16, 18-20, 22-24 and 26-30  do not aid in the eligibility of independent claims 1, 11, 21 and 25 as they merely act to provide further embellishments of the abstract idea recited in claims 1, 11, 21 and 25. Accordingly, claims 2-8, 10, 12-16, 18-20, 22-24 and 26-30 are ineligible.
Dependent claims 9 and 17 further recite the additional element(s) of an order management engine. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 9 and 17 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kargman et al. (US 2008/0082420 A1).

	As per claim 1, Kargman et al. (hereinafter “Kargman”) discloses a method comprising: 
receiving, at data processing hardware, primary customer order information (¶0023 […Bob logs on and conveys his interest in buying a pizza to others…], ¶0029 […Bob, as the initiator of the buying group, could be provided additional incentive. In this scenario, Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of theirs], ¶0033 […When Bob is interested in buying a pizza from Pizza Palace, he can log on to the web site and indicate his interest…], ¶0055 [When the SMS message is received by the central server, it uses the cell phone number to look up the user's online account and based on the group purchasing code sent, it finds the vendor that issued the code…] and ¶0061 [processor]); and 
executing, at the data processing hardware, a collaborative pizza ordering application configured to display on a display screen in communication with the data processing hardware a graphical user interface having an order initiation window and collaborative (Abstract; ¶0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza. If they all agree to purchase from Pizza Palace, e.g., then they can place their orders with Pizza Palace as a group…], ¶0029 […In this scenario, Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of theirs], ¶0033 […When Bob is interested in buying a pizza from Pizza Palace, he can log on to the web site and indicate his interest. Even though Jim and Cheryl are not logged in to the web site, because they have been identified as those in his friends group, they might see a pop-up screen in the form of an instant message inviting them in on the pizza purchase…], ¶0055 […An SMS message with the group purchasing code, the vendor, and time period during which this code is valid is then sent to the cell phones of all the people in the group.] and ¶0061 [mobile device…applications…processor]), the order initiation window having a list of at least one contact and at least one communication channel corresponding to each contact related to the list of the at least one contact (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase), but could also be implemented anonymously…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase...Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…] and ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]), the collaborative order window having a response summary of the at least one contact (¶0031, ¶¶0033-0035 and ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]), wherein the collaborative pizza ordering application is configured to (): 
receive, in the order initiation window, at least one contact selection input of the list of the at least one contact, the at least one contact selection input defining at least one secondary customer (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 […The communication to friends could be in the form of a manual operation or an automatic operation. For example, Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace…] and ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]); 
receive, in the order initiation window, at least one communication channel selection input of the at least one communication channel, the at least one communication channel selection input defining the at least one communication channel to contact the at least one secondary customer (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…The communication to friends could be in the form of a manual operation or an automatic operation. For example, Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace…The notification could be configured by the user…] and ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]); 
display, in the collaborative order window, the response summary corresponding to at least one social response from the at least one secondary customer and at least one proposed order (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")], ¶0041 […For example, if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [mobile device…user interface]); and 
communicate, from the graphical user interface, a social order, the social order comprising the at least one secondary customer and the at least one communication channel (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group…], ¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")], ¶¶0041-0042 […a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace…] and ¶0061 [mobile device…user interface]).

As per claim 2, Kargman discloses the method of claim 1, wherein the social order further comprises primary customer order information (Abstract; ¶0023 [Bob logs on and conveys his interest in buying a pizza to others], ¶0029 […Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of theirs], ¶¶0033-0035 [Bob…can log on to the web site and indicate his interest…because they have been identified as those in his friends group, they might see a pop-up screen in the form of an instant message inviting them in on the pizza purchase], ¶0037 [since the first person to buy in a buying group would set off the timer] and ¶0055 […it uses the cell phone number to look up the user's online account and based on the group purchasing code sent, it finds the vendor that issued the code. This, in turn, allows the system to identify all of the people within a particular group purchasing bloc that was set up by the original purchasing user…]).

As per claim 3, Kargman discloses the method of claim 1, wherein the collaborative pizza ordering application is further configured to receive, in the graphical user interface, a notification corresponding to at least one social response from the at least one contact (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [mobile device…user interface]).

As per claim 4, Kargman discloses the method of claim 1, wherein the collaborative pizza ordering application is further configured to receive, in the order initiation window, a custom message from a primary customer (¶0023 [Bob logs on and conveys his interest in buying a pizza to others…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [mobile device…user interface]).

As per claim 5, Kargman discloses the method of claim 4, wherein the social order further comprises the custom message from the primary customer (¶0023 [Bob logs on and conveys his interest in buying a pizza to others…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [mobile device…user interface]).

As per claim 6, Kargman discloses the method of claim 1, wherein the collaborative pizza ordering application is further configured to (¶0049 […alerting application…] and ¶0061 […satellite applications…]): 
receive, in the graphical user interface, at least one pizza order corresponding to the proposed menu item order (¶¶0022-0023 [Bob logs on and conveys his interest in buying a pizza to others…then they can place their orders with Pizza Palace as a group…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶0033-0035 […Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […since the first person to buy in a buying group would set off the timer…The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")] and ¶0061 [mobile device…user interface]); and 
communicate, from the graphical user interface, the at least one menu item order (¶¶0022-0023 [Bob logs on and conveys his interest in buying a pizza to others…then they can place their orders with Pizza Palace as a group…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶0033-0035 […Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […since the first person to buy in a buying group would set off the timer…The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")] and ¶0061 [mobile device…user interface]).


As per claim 7, Kargman discloses the method of claim 1, wherein the at least one menu item order corresponds to a 20menu of a pizza retailer (¶0041 […For example, if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…]).

As per claim 8, Kargman discloses the method of claim 1, wherein the at least one menu item order includes at least one pizza (¶¶0022-0023 […Bob knows that he can either order his pizza from Pizza Palace on-line by himself…If they all agree to purchase from Pizza Palace, e.g., then they can place their orders with Pizza Palace as a group], ¶¶0033-0035 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")…] and ¶0041 […For example, if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…]).

As per claim 9, Kargman discloses the method of claim 1, wherein the collaborative pizza ordering application is further configured to display, in the collaborative order window, the response summary (¶¶0022-0023 […In order to find others interested in buying a pizza from Pizza Palace, Bob could log on to a web site, similar, e.g., to myspace.com, and invite others to join him in purchasing pizzas from Pizza Palace…], ¶¶0033-0035 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")…], ¶0041 […For example, if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [mobile device…applications…user interface…]): 
receive the social order (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group…], ¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")], ¶¶0041-0042 […a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace…] and ¶0061 [mobile device…user interface])
communicate the social order to the at least one secondary customer according to the at least one communication channel (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group…], ¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")], ¶¶0041-0042 […a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace…] and ¶0061 [mobile device…user interface]); 
receive at least one social response related to the social order from the at least one secondary customer, the at least one social response defined by natural language (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]); 
for each secondary customer of the at least one secondary customer, identify at least one order preference based on the natural language of the at least one social response (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]); 
determine the at least one proposed order corresponding to the at least one order preference (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]); and 
communicate the at least one proposed order to the collaborative pizza ordering application (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group…], ¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")], ¶¶0041-0042 […a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace…] and ¶0061 [mobile device…user interface]).

As per claim 10, Kargman discloses the method of claim 9, wherein communicating the at least one proposed order comprises communicating each of the at least one social response (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others…If they all agree to purchase from Pizza Palace…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [networking capability]).

As per claim 11, the claim discloses substantially the same limitations as claim 1, except claim 1 is directed to a process while claim 11 is directed to an apparatus. The added elements of “a display screen; data processing hardware in communication with the display screen; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising” are also disclosed by Kargman (¶0061 and ¶0063). Therefore, claim 11 is rejected for the same rational over the prior art cited in claim 1. 

As per claim 12, the claim discloses substantially the same limitations as claim 2, except claim 2 is directed to a process depending from claim 1 while claim 12 is directed to an apparatus depending from 

As per claim 13, the claim discloses substantially the same limitations as claim 3, except claim 3 is directed to a process depending from claim 1 while claim 13 is directed to an apparatus depending from claim 11. All limitations as recited have been analyzed and rejected with respect to claim 3, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 13 is rejected for the same rational over the prior art cited in claim 3. 

As per claim 14, the claim discloses substantially the same limitations as claim 4, except claim 4 is directed to a process depending from claim 1 while claim 14 is directed to an apparatus depending from claim 11. All limitations as recited have been analyzed and rejected with respect to claim 4, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 14 is rejected for the same rational over the prior art cited in claim 4. 

As per claim 15, the claim discloses substantially the same limitations as claim 5, except claim 5 is directed to a process depending from claim 4 while claim 15 is directed to an apparatus depending from claim 14. All limitations as recited have been analyzed and rejected with respect to claim 5, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 15 is rejected for the same rational over the prior art cited in claim 5. 

As per claim 16, the claim discloses substantially the same limitations as claim 6, except claim 6 is directed to a process depending from claim 1 while claim 16 is directed to an apparatus depending from 

As per claim 17, the claim discloses substantially the same limitations as claim 9, except claim 9 is directed to a process depending from claim 1 while claim 17 is directed to an apparatus depending from claim 11. All limitations as recited have been analyzed and rejected with respect to claim 9, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 17 is rejected for the same rational over the prior art cited in claim 9.

As per claim 18, the claim discloses substantially the same limitations as claim 10, except claim 10 is directed to a process depending from claim 9 while claim 18 is directed to an apparatus depending from claim 17. All limitations as recited have been analyzed and rejected with respect to claim 10, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 18 is rejected for the same rational over the prior art cited in claim 10.

 As per claim 19, the claim discloses substantially the same limitations as claim 7, except claim 7 is directed to a process depending from claim 1 while claim 19 is directed to an apparatus depending from claim 11. All limitations as recited have been analyzed and rejected with respect to claim 7, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 19 is rejected for the same rational over the prior art cited in claim 7.

As per claim 20, the claim discloses substantially the same limitations as claim 8, except claim 8 is directed to a process depending from claim 1 while claim 20 is directed to an apparatus depending from 

As per claim 21, Kargman discloses a method comprising: 
receiving, at data processing hardware, a social order, the social order defined by at least one secondary customer and at least one communication channel corresponding to the at least one secondary customer, the at least one secondary customer and the at least one communication channel identified by a primary customer (Abstract; ¶¶0022-0023 […Bob could log on to a web site, similar, e.g., to myspace.com, and invite others to join him in purchasing pizzas from Pizza Palace…], ¶0029 […In this scenario, Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of theirs…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase… because they have been identified as those in his friends group, they might see a pop-up screen in the form of an instant message inviting them in on the pizza purchase…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0055 […An SMS message with the group purchasing code, the vendor, and time period during which this code is valid is then sent to the cell phones of all the people in the group.] and ¶¶0061-0063 [processing elements]);10
communicate, from the data processing hardware, the social order to the at least one secondary customer according to the at least one communication channel (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…he can log on to the web site and indicate his interest. Even though Jim and Cheryl are not logged in to the web site, because they have been identified as those in his friends group, they might see a pop-up screen in the form of an instant message inviting them in on the pizza purchase…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").] and ¶¶0061-0063 [processing elements]); 
receiving, at the data processing hardware, at least one social response related to the social order from the at least one secondary customer, the at least one social response defined by natural language (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")] and ¶¶0061-0063 [processing elements]);  15
for each secondary customer of the at least one secondary customer, identifying, by the data processing hardware, at least one order preference based on the natural language of the at least one social response (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")] and ¶¶0061-0063 [processing elements])
determining, by the data processing hardware, a proposed order corresponding to the at least one order preference (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")] and ¶¶0061-0063 [processing elements]); and  20
communicating, from the data processing hardware, the proposed order (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group…], ¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")], ¶¶0041-0042 […a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace…] and ¶¶0061-0063 [mobile device…user interface…processing elements].


As per claim 22, Kargman discloses the method of claim 21, wherein the social order further comprises a custom message from the primary customer (¶0023 [Bob logs on and conveys his interest in buying a pizza to others…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [mobile device…user interface]).

As per claim 23, Kargman discloses the method of claim 21, wherein communicating the proposed order further comprises communicating each of the at least one social response (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others…If they all agree to purchase from Pizza Palace…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [networking capability]).

As per claim 24, Kargman discloses the method of claim 21, further comprising storing the proposed order in memory hardware (¶¶0022-0023, ¶¶0033-0035, ¶0037, ¶0048 [The "hold" could also be extended until the expiration time of the bloc purchase in order to ensure that any discount could be determinatively applied to the present purchase itself for everyone in the bloc.], ¶0055 [When the SMS message is received by the central server, it uses the cell phone number to look up the user's online account and based on the group purchasing code sent, it finds the vendor that issued the code…] and ¶¶0061-0063).

As per claim 25, the claim discloses substantially the same limitations as claim 21, except claim 21 is directed to a process while claim 25 is directed to an apparatus. The added elements of “memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing 5hardware cause the data processing hardware to perform operations” are also disclosed by Kargman (¶¶0061-0063). Therefore, claim 25 is rejected for the same rational over the prior art cited in claim 21. 

As per claim 26, the claim discloses substantially the same limitations as claim 22, except claim 22 is directed to a process depending from claim 21 while claim 26 is directed to an apparatus depending from claim 25. All limitations as recited have been analyzed and rejected with respect to claim 22, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 26 is rejected for the same rational over the prior art cited in claim 22.

As per claim 27, the claim discloses substantially the same limitations as claim 23, except claim 23 is directed to a process depending from claim 21 while claim 27 is directed to an apparatus depending from claim 25. All limitations as recited have been analyzed and rejected with respect to claim 23, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 27 is rejected for the same rational over the prior art cited in claim 23.

As per claim 28, the claim discloses substantially the same limitations as claim 24, except claim 24 is directed to a process depending from claim 21 while claim 28 is directed to an apparatus depending from claim 25. All limitations as recited have been analyzed and rejected with respect to claim 24, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 28 is rejected for the same rational over the prior art cited in claim 24.

As per claim 29, Kargman discloses the system of claim 25, wherein the social order corresponds to a menu of a pizza retailer (¶0041 […if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…]).

As per claim 30, Kargman discloses the system of claim 25, wherein the social order includes at least one pizza (¶0041 […if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0012513 A1 (Martinez et al.) discloses two or more users may request that the application provide a recommendation for the group. Based on the dining preferences of each member of the group, and factoring in the data derived from other users in the system, the application may suggest one or more restaurants that match the tastes of each member of the group and suggest menu selections for each member of the group, and the manner in which each member should order the menu item. (e.g., go to Spacca Napoli, order the Prosciutto e Bufala as an appetizer to share, Patrick should order the Funghi e Salsiccia pizza and Lora should order the Biana con Rucola).
US 2015/0025991 A1 (SHAW) discloses for example, for pizza purchases, the purchases could be considered as a "group" purchase if made within three hours of each other, whereas for electronic purchases from Decent Buy, the "group" purchases could be performed within a week, and automobile purchases could be performed within two months. Some mechanism would have to be used for identifying purchasers as belonging to a particular buying group. This could be implemented by assigning each group a unique identifier that is used in common by each member of the group when making the purchase.
US 2014/0222547 A1 (Pridmore et al.) discloses for example, if the user orders "Brian's Pizza," which includes options recommended by the social networking system 100, the story manager 140 generates a notification of the order that is sent to the user's friends in the social networking system 100.
Reference U of the Notice of References Cited (Pizza, Domino’s) discloses "The Group Ordering Tool is perfect for holiday get-togethers such as Memorial Day, graduation parties or large lunch meetings where customers don't know how many or what pizzas to order," said Chris Brandon, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HANI KAZIMI whose telephone number is (571)272-2865.  The examiner can normally be reached on M-F: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,

/O.H.K./Examiner, Art Unit 3625